Exhibit 10.3
Execution Version



SECOND AMENDMENT TO MLP CREDIT AGREEMENT


THIS SECOND AMENDMENT TO MLP CREDIT AGREEMENT (this “Amendment”) dated as of
October 23, 2015 (the “Second Amendment Effective Date”) is among: PennTex
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), Royal
Bank of Canada as administrative agent (together with its successors and assigns
in such capacity, the “Administrative Agent”), and the undersigned Lenders
constituting the Required Lenders (as such terms are defined in the Credit
Agreement referred to below). Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings assigned to such terms in the
Credit Agreement, as amended hereby.
R E C I T A L S
A.The Borrower, the Administrative Agent and the Lenders are parties to that
certain MLP Credit Agreement dated as of December 19, 2014, as amended by that
certain First Amendment to MLP Credit Agreement dated as of May 6, 2015 (as
further amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”).
B.Pursuant to the Credit Agreement, the Lenders have made Loans to the Borrower
and provided certain other credit accommodations to the Borrower.
C.The Borrower has requested that the Credit Agreement be amended to, among
other things, (i) calculate the Consolidated Interest Coverage Ratio on an
annualized and accrual basis rather than a cash basis, and (ii) make certain
adjustments to Unadjusted Consolidated EBITDA, in each case as more particularly
set forth herein.
A G R E E M E N T
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 2 hereof, the Credit Agreement
shall be amended effective as of the Second Amendment Effective Date in the
manner provided in this Section 1.
1.01    Additional Definition. Section 1.01 of the Credit Agreement shall be
amended by adding the following new definition to such section in appropriate
alphabetical order to read in full as follows:
“Annualized Consolidated Interest Expense” means: (a) with respect to the
Rolling Period ending on June 30, 2015, the product of (x) Consolidated Interest
Expense for such Rolling Period, multiplied by (y) 12; (b) with respect to the
Rolling Period ending on September 30, 2015, the product of (x) Consolidated
Interest Expense for such Rolling Period, multiplied by (y) 4; (c) with respect
to the Rolling Period ending on December 31, 2015, the product of (x)
Consolidated Interest Expense for such Rolling Period, multiplied by (y) 2; and
(d) with respect to the Rolling

1

--------------------------------------------------------------------------------




Period ending on March 31, 2016, the product of (x) Consolidated Interest
Expense for such Rolling Period, multiplied by (y) 4/3.
1.02    Deletion of Definition of “Cash Interest Expense”. Section 1.01 of the
Credit Agreement shall be amended by deleting the definition of the term “Cash
Interest Expense” from such section in its entirety.
1.03    Restatement of Definition of “Consolidated Interest Coverage Ratio”.
Section 1.01 of the Credit Agreement shall be amended by amending and restating
the definition of the term “Consolidated Interest Coverage Ratio” set forth in
such section to read in full as follows:
“Consolidated Interest Coverage Ratio” means, with respect to any date, the
quotient of (a) Consolidated EBITDA (or, with respect to any Rolling Period
ending on or prior to March 31, 2016, Annualized Consolidated EBITDA) for the
Rolling Period most recently ended on or prior to such date for which financial
statements and a compliance certificate have been delivered pursuant to Section
8.01(a), (b) and/or (d), as applicable, divided by (b) Consolidated Interest
Expense for such Rolling Period (or, with respect to any Rolling Period ending
on or prior to March 31, 2016, Annualized Consolidated Interest Expense for such
Rolling Period).
1.04    Amendment to Definition of “Consolidated Net Income”. Section 1.01 of
the Credit Agreement shall be amended by deleting the phrase “, except to the
extent of the amount of dividends or distributions actually paid in cash during
such period by such other Person to the Borrower or to any other Loan Party, as
the case may be” appearing at the end of clause (a) of the definition of the
term “Consolidated Net Income” set forth in such section.
1.05    Restatement of Definition of “Unadjusted Consolidated EBITDA”. Section
1.01 of the Credit Agreement shall be amended by amending and restating the
definition of the term “Unadjusted Consolidated EBITDA” set forth in such
section to read in full as follows:
“Unadjusted Consolidated EBITDA” means, for any period of determination, the sum
of (without duplication, and without giving effect to any extraordinary losses
or gains during such period) the following determined on a consolidated basis:
(a) Consolidated Net Income during such period plus (b) to the extent deducted
in determining Consolidated Net Income in such period: (i) income tax expense,
(ii) franchise tax expense (including Texas margin tax expense, if applicable),
(iii) Consolidated Interest Expense, (iv) amortization, depletion, and
depreciation, (v) noncash nonrecurring items during such period, (vi) costs and
expenses incurred in connection with the preparation, negotiation, execution,
delivery and closing of the Loan Documents and the consummation of the Initial
Contribution Transactions and the Specified IPO Transactions incurred during
such period and on or prior to June 30, 2015, in an aggregate amount not to
exceed $30,000,000, (vii) noncash losses related to derivative instruments
during such period, (viii) noncash long-term compensation expense and (ix)
noncash general and administrative expenses; minus (c) to the extent added in
determining Consolidated Net Income during such

2



--------------------------------------------------------------------------------




period, noncash nonrecurring items and noncash income related to derivative
instruments, in each case during such period; plus (d) increases in deferred
revenue in respect of such period; minus (e) decreases in deferred revenue in
respect of such period; plus (f) with respect to any Person, other than a Loan
Party, in which the Borrower or any of its Consolidated Subsidiaries has an
Equity Interest, dividends or distributions actually paid in cash during such
period by such other Person to the Borrower or to any other Loan Party, as the
case may be, in respect of such Equity Interest; minus (g) the amount of
Consolidated Net Income during such period consisting of equity in earnings
attributable to the Equity Interests described in the foregoing clause (f) of
this definition.
1.06    Amendment to Borrowing Condition. Section 6.02 of the Credit Agreement
shall be amended by deleting the phrase “applicable on the last day of the
fiscal quarter in which such Borrowing is to be made” appearing in clause (e) of
such section and replacing it with the phrase “applicable on the last day of the
most recently ended fiscal quarter”.
Section 2.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:
2.01    Counterparts; Related Amendment. The Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower and
Lenders constituting the Required Lenders, counterparts of the attached consent
and acknowledgment duly executed by each Guarantor, and a fully executed copy of
a corresponding amendment to the PennTex Development Credit Facility, each in
form and substance satisfactory to the Administrative Agent.
2.02    No Material Litigation. No material litigation, arbitration or similar
proceeding shall be pending or threatened in writing that (a) calls into
question the validity or enforceability of this Amendment, the Credit Agreement,
the other Loan Documents or the transactions contemplated hereby or (b) which
has had, or could reasonably be expected to have, a Material Adverse Effect.
2.03    Representations and Warranties. The representations and warranties set
forth in Section 3 of this Amendment shall be true and correct as of the Second
Amendment Effective Date.
2.04    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.
Section 3.    Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, the Borrower and, by its
execution of the attached consent and acknowledgment, each Guarantor hereby
represent and warrant to the Lenders and the Administrative Agent as follows:
3.01    Reaffirmation of Existing Representations and Warranties. After giving
effect to this Amendment, each representation and warranty contained in the
Credit Agreement and the other Loan Documents is true and correct in all
material respects on the date hereof, except (a) to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties continue to be true and correct
in all material respects as of such date and (b) to the extent that any such
representation or warranty is qualified by “material” or “Material Adverse
Effect” references therein, such representation or warranty is true and correct
in all respects on the date hereof.

3



--------------------------------------------------------------------------------




3.02    Due Authorization; No Conflict. The execution, delivery and performance
of this Amendment, and the performance of the Credit Agreement as amended
hereby, (a) are within the Borrower’s limited partnership powers, have been duly
authorized by all necessary general and limited partner action and, if required,
equity owner action (including any action required to be taken by the General
Partner or any class of directors, managers or equity holders of the General
Partner, the Borrower or any other Person, whether interested or disinterested)
in order to ensure the due authorization of this Amendment and the transactions
contemplated hereby, (b) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any other
third Person (including any class of directors, managers or equity holders of
the General Partner, the Borrower or any other Person, whether interested or
disinterested,), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of this Amendment or
the consummation of the transactions contemplated hereby, except such as have
been obtained or made and are in full force and effect and other than those
third party approvals or consents that, if not made or obtained, would not cause
a Default, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents, (c)
will not violate any applicable Governmental Requirement or any Organization
Documents of the General Partner, the Borrower or any other Loan Party, or any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture or other agreement regarding Indebtedness of the Borrower or
any other Loan Party or give rise to a right thereunder to require any payment
to be made by the Borrower or such Loan Party, (e) will not violate or result in
a default under any Material Contract, or give rise to a right thereunder to
require any payment to be made by the Borrower or such Loan Party, and (f) will
not result in the creation or imposition of any Lien on any Property of the
Borrower or any other Loan Party (other than the Liens created by the Loan
Documents).
3.03    Validity and Enforceability. The Credit Agreement, as amended by this
Amendment, constitutes the legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, subject to applicable Debtor Relief
Laws or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
3.04    No Default. No Default has occurred that is continuing.
3.05    No Defense. The Borrower acknowledges that no Loan Party has any defense
to (a) Borrower’s obligations to pay the Secured Obligations when due or (b) the
validity, enforceability or binding effect against any Loan Party of the Credit
Agreement or any of the other Loan Document to which it is a party or any Liens
intended to be created thereby.
3.06    No Material Adverse Change. As of the Second Amendment Effective Date,
no Material Adverse Change has occurred since December 31, 2014.
Section 4.    Miscellaneous.
4.01    No Implied Consent or Waiver. This Amendment shall not be construed as a
consent to the departure from or a waiver of the terms and conditions of the
Credit Agreement, except as expressly set forth herein.
4.02    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are ratified and confirmed.
The amendments contemplated hereby shall not limit or impair any Liens securing
the Secured Obligations, each of which are hereby ratified, affirmed and
extended to secure the Secured Obligations.

4



--------------------------------------------------------------------------------




4.03    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
4.04    Legal Expenses. The Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to the Administrative Agent incurred by
the Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.
4.05    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Images of signatures transmitted by facsimile or other
electronic transmission (e.g. .pdf) shall be effective as originals.
4.06    Integration. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
4.07    Headings. The headings, captions and arrangements used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
4.08    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
4.09    Loan Document. The parties hereto agree that this Amendment shall
constitute a Loan Document under and as defined in the Credit Agreement.
[Signature Pages Follow]





5



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.


BORROWER:


PENNTEX MIDSTREAM PARTNERS, LP


By:    PennTex Midstream GP, LLC,
its general partner




By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:
Chief Financial Officer





    





SECOND AMENDMENT TO MLP CREDIT AGREEMENT



--------------------------------------------------------------------------------




Each of the undersigned (i) consents and agrees to this Amendment, and (ii)
agrees that the Loan Documents to which it is a party (including, without
limitation, the Guaranty and Collateral Agreement) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.
CONSENTED, ACKNOWLEDGED AND AGREED TO BY:


GUARANTORS:




PENNTEX MIDSTREAM OPERATING, LLC
By: PennTex Midstream Partners, LP, its sole member
By: PennTex Midstream GP, LLC, its general partner
By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer






PENNTEX NORTH LOUISIANA, LLC
By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer






PENNTEX NORTH LOUISIANA OPERATING 3, LLC
By:    /s/ Steven R. Jones
Name:    Steven R. Jones
Title:    Chief Financial Officer









SECOND AMENDMENT TO MLP CREDIT AGREEMENT



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
ROYAL BANK OF CANADA,
as Administrative Agent




By:    /s/ Ann Hurley
Name: Ann Hurley
Title: Manager, Agency


ISSUING BANK AND LENDER:
ROYAL BANK OF CANADA,
as Issuing Bank and Lender




By:    /s/ Jason S. York
Name:    Jason S. York
Title:    Authorized Signatory


LENDER:


WELLS FARGO BANK, N.A.


By:    /s/ William Aldridge
Name:    William Aldridge
Title:    Vice President




LENDER:


BARCLAYS BANK PLC


By:    /s/ Matthew Cybul
Name:    Matthew Cybul
Title:    Assistant Vice President




LENDER:


CITIBANK, NATIONAL ASSOCIATION


By:    /s/ Peter Kardos
Name:    Peter Kardos
Title:    Vice President





SECOND AMENDMENT TO MLP CREDIT AGREEMENT



--------------------------------------------------------------------------------




LENDER:


SUNTRUST BANK


By:    /s/ Chulley Bogle
Name:    Chulley Bogle
Title:    Vice President




LENDER:


JPMORGAN CHASE BANK, N.A.


By:    /s/ Anson Williams
Name:    Anson Williams
Title:    Authorized Signatory




LENDER:


DEUTSCHE BANK AG NEW YORK BRANCH


By:    /s/ Chris Chapman
Name:    Chris Chapman
Title:    Director


By:    /s/ Shai Bandner
Name:    Shai Bandner
Title:    Vice President




LENDER:


CAPITAL ONE, NATIONAL ASSOCIATION


By:    /s/ Christopher Kuna
Name:    Christopher Kuna
Title:    Vice President




LENDER:


AMEGY BANK, NATIONAL ASSOCIATION


By:    /s/ G. Scott Collins
Name:    G. Scott Collins
Title:    Senior Vice President
    



SECOND AMENDMENT TO MLP CREDIT AGREEMENT



--------------------------------------------------------------------------------








LENDER:


COMERICA BANK


By:    /s/ Jeffrey Treadway
Name:    Jeffrey Treadway
Title:    Senior Vice President
    


LENDER:


COMPASS BANK


By:    /s/ Les Werme
Name:    Les Werme
Title:    Director
    


LENDER:


CADENCE BANK, N.A.


By:    /s/ William W. Brown
Name:    William W. Brown
Title:    Senior Vice President
    


LENDER:


WHITNEY BANK


By:    /s/ Parker U. Mears
Name:    Parker U. Mears
Title:    Vice President
    



SECOND AMENDMENT TO MLP CREDIT AGREEMENT

